IN THE COURT OF CRIMINAL APPEALS
                       OF TEXAS
                                  NO. WR-59,201-03



                    EX PARTE RICHARD VASQUEZ, Applicant



 ON APPLICATION FOR POST-CONVICTION WRIT OF HABEAS CORPUS
 AND MOTION TO STAY THE EXECUTION IN CAUSE NO. 98-CR-0730-E IN
              THE 148TH JUDICIAL DISTRICT COURT
                        NUECES COUNTY

      Per curiam. K ELLER, P.J., and M EYERS, J., would deny the stay.

                                       ORDER

      This is a subsequent application for a writ of habeas corpus filed pursuant to the

provisions of Texas Code of Criminal Procedure Article 11.071 § 5 and a motion for a stay

of execution.

      In June 1999, a jury found applicant guilty of the offense of capital murder. The jury

answered the special issues submitted pursuant to Texas Code of Criminal Procedure Article

37.071, and the trial court, accordingly, set applicant’s punishment at death. This Court

affirmed applicant’s conviction and sentence on direct appeal. Vasquez v. State, No. AP-
                                                                                Vasquez - 2

73,461 (Tex. Crim. App. Oct. 3, 2001)(not designated for publication). This Court denied

relief on applicant’s initial post-conviction application for a writ of habeas corpus, and it

dismissed a subsequent writ application in the same order. Ex parte Vasquez, Nos. WR-

59,201-01 and WR-59,201-02 (Tex. Crim. App. Jan. 26, 2005)(not designated for

publication).

       On April 15, 2015, applicant filed in the trial court this his second subsequent

application for a writ of habeas corpus. The Court now orders applicant’s execution stayed

pending further order of this Court.

       IT IS SO ORDERED THIS THE 20TH DAY OF APRIL, 2015.

Do Not Publish